DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 6,898,962
Jax
United States Patent 7,441,441
Omer
United States Patent 7,770,435
Issel et al.
United States Patent 10,375,835
Wei et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Issel et al. in view of Wei et al., Jax, and Omer.

    PNG
    media_image1.png
    473
    842
    media_image1.png
    Greyscale
With regard to claims 1, 2, and 5 Issel et al. teach a sensing tube (reference item 2) comprising an outer surface and an inner surface defining a passageway for a substance (reference item L).  A plurality of openings (reference item 4) are formed through the outer surface and inner surface.  A hydrophobic sealing layer (6) can be formed over the outer surface.  The sealing layer can be made from silicone, which is a preferred hydrophobic sealing layer used by the present applicant.  The holes can be of a "very small diameter" and formed by laser drilling which allows the silicone to be applied as a liquid so that the silicone does not penetrate the holes.  Issel et al. further teach that it is known to provide a protective braided layer (reference item 11) over the hydrophobic layer.  
	Issel et al. do not mention that the laser-drilled holes have a diameter up to about 0.5 mm (500 µm) or up to about 200 µm as in pending claims 1 and 2.  As stated by the applicant the 200 µm or 500 µm hole sizes are desired so that the hydrophobic silicone layer can be applied in liquid form without clogged the holes.  This is the same reason Issel et al. uses laser drilling to form the very small diameter holes.  See column 5 (lines 35-41).  Furthermore, from Wei et al. teach that it is known that laser drilling can be used to form holes having a diameter of about 200 µm.  See column 23 (lines 24-36).
	Issel et al. do not teach the use of a sensor node arranged along the sensing tube.  However, from Jax it is known to provide a sensing system having a sensing tube (reference item 1) having nodes (reference item 4) that allows operation of the sensing tube for distances up to 800 km.  Each sensor node has a sensor element (reference item 4a) and must have an inlet and an outlet to allow the detected substance to pass through under pressure from a pump (reference item 2).  The sensing system also has an evaluation unit (reference item 3) that is coupled to each sensing node via a sensor cable (reference item 6).  The sensor cable extends along the sensing tube and will be connected to each sensing node; i.e., connected to first and second ends of each sensing node.

    PNG
    media_image2.png
    496
    537
    media_image2.png
    Greyscale
Issel et al. and Jax do not teach that the sensing cable is provided in a conduit with connectors.  However, from Omer it is known to provide a leak detecting system for a pipeline (reference item 5). The leak detecting system uses at least one conduit (reference item 15c) having connectors so that communication signals can be transmitted.  A first conductor will be coupled to a first connector at a first end of the node.  A second conductor will be coupled to a second connector at a second end of the node.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Issel et al. with the teachings of Wei et al., Jax, and Omer in order to provide a conduit with connectors for the sensing cable for the predicable benefit of protecting the sensing cable when it is buried below grounds and/or to allow the specific sections to be replaced (disconnecting the sensing cable from the connectors and removing the node/pipeline section).
	With regard to claims 3 and 4 the silicone rubber will be cured in situ as Issel et al. teach applying the silicone directly to the sensing tube in liquid form.  One of ordinary skill would know that the liquid silicone would have to solidify prior to using the sensing tube.
With regard to claim 6 Omer's conduit/connectors for each node would comprise a third conductor in between the first and second conductors.  
	With regard to claims 7 and 8 Omer's connectors are couplers.  
	With regard to claim 9 the first connector/coupler is arranged at/in the sensor node.
	With regard to claim 10 the third conductor will connect to the second conductor via the second connector/coupler.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856